Opinion issued June 17, 2010










In The
Court of Appeals
For The
First District of Texas




NO. 01–09–00995–CV




TIRAS JENKINS, Appellant

V.

SHIRLEY PRICE AND HARRIS COUNTY GUARDIANSHIP PROGRAM,
Appellees




On Appeal from the Probate Court No. 1
Harris County, Texas
Trial Court Cause No. 389000




MEMORANDUM OPINIONAppellant, Tiras Jenkins, has neither established indigence, nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent), 20.1 (listing requirements for establishing indigence); see also Tex. Gov’t
Code Ann. §§ 51.207 (Vernon 2005), 51.208 (Vernon Supp. 2009); 51.941(a)
(Vernon 2005), 101.041 (Vernon Supp. 2009) (listing fees in court of appeals); Fees
Civ. Cases B(1), (3) (listing fees in court of appeals).  After being notified that this
appeal was subject to dismissal, appellant did not adequately respond.  See Tex. R.
App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal of
case).
          Further, appellant, Tiras Jenkins, has neither established indigence, nor paid
all the required fees, nor paid or made arrangements to pay the clerk’s fee for
preparing the clerk’s record.  Tex. R. App. P. 20.1 (listing requirements for
establishing indigence), 37.3(b) (allowing dismissal of appeal if no clerk’s record
filed due to appellant’s fault).  After being notified that this appeal was subject to
dismissal, appellant, Tiras Jenkins, did not adequately respond.  See Tex. R. App. P.
42.3(c) (allowing involuntary dismissal of case).
          We dismiss the appeal for want of prosecution for failure to pay all the
required fees and for failure to pay or make arrangements to pay the clerk’s fee for
preparing the clerk’s record.  We deny all pending motions.
PER CURIAM
Panel consists of Justices Keyes, Hanks, and Higley.